COURT OF APPEALS FOR THE
                                 FIRST DISTRICT OF TEXAS AT HOUSTON

                                         NOTICE OF ORDER ON MOTION

Cause number:            01-13-00239-CV
Style:                   Patrick Hurd
                         v Braeswood Atrium
                  *
Date motion filed :      April 4, 2013
Type of motion:          Emergency Motion to Recall and Quash Writ of Possession
Party filing motion:     Appellant
Document to be filed:

         An appeal alone will not supersede a writ of possession. See TEX. PROP. CODE ANN. § 24.007
         (West Supp. 2012). The appellant must file a supersedeas bond in an amount set by the county
         court within 10 days of the signing of the judgment. See id.; see also Kuhns v. Carnes, 1999 WL
699820, at *5–*6 (Tex. App.—Austin Sept. 10, 1999, pet. dism’d) (filing affidavit of indigence
         does not supersede writ of possession). Appellant does not assert, let alone provide evidence, that
         he has filed the supersedeas bond required to supersede the judgment. Accordingly, appellant’s
         motion is DENIED.

         This Court’s records indicate that the appellant has filed a Pauper’s Affidavit for Appeal, but that
         appellant has not filed a separate Notice of Appeal. Appellant must file a Notice of Appeal in
         order to invoke this Court’s jurisdiction. See TEX. R. APP. P. 25.1. Accordingly, appellant is
         hereby notified that if appellant does not timely file a Notice of Appeal, this appeal will be
         dismissed for lack of jurisdiction. See TEX. R. APP. P. 26.1; 42.3(a).

Judge's signature: /s/ Justice Michael Massengale
                   Acting individually        Acting for the Court

                  Panel consists of ______________________________.

Date: April 5, 2013




November 7, 2008 Revision